Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 4-6 are pending and are allowed herein.
	Claims 1-3 and 7-10 are cancelled herein.
	Claim 4 is amended herein.
Authorization for this Examiner’s amendment was given in an interview with Dr. Friedman on 07/12/2022.
The application has been amended as follows: 
Claim 1. (Cancelled)
Claim 2. (Cancelled)
Claim 3. (Cancelled)
Claim 4. (Currently Amended) A process for producing a formed meat slug with added prey animal nutrient  for formable raw mixtures, characterized in that the formed meat slug with added prey animal nutrient consists of the following components: 
- 45 to 100 parts by weight of chopped prey animal meat, 
- 0.1 to 20 parts by weight of salt, 
- 0.01 to 10 parts by weight of glycerol, 
- 5 to 40
- up to 5 parts by weight of adjusters and auxiliaries and substances that unavoidably accompany the components,
wherein the process comprises the steps of 
a) coarsely comminuting prey animal nutriment types at room temperature 
2b) intimately blending with coarsely comminuted, frozen prey animal meat until there is a homogeneous mixture at -20°C 
c1) chopping the mixture at -20°C with 
c2) addition of exclusively glycerol and salt, wherein 
c3) the temperature is controlled to a maximum value of -8°C until 
c4) a homogeneous, spreadable mixture has been obtained and 
d1) shaping a formed meat slug in the form of a slice from the mixture, wherein 
d2) the layer thickness of the finished formed meat slug formed in a flat, two- dimensional profile is 0.1 centimeter to 2 centimeters and the temperature of the mixture does not exceed -5°C.
Claim 7. (Cancelled)
Claim 8. (Cancelled)
Claim 9. (Cancelled)
Claim 10. (Cancelled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art is Phelps et al (US 2009/0068316).  Phelps, while teaching a composition comprising meat, vegetables, salt, and glycerin, does not directly teach the instantly claimed method for producing a formed meat slug.  Further, without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have arrived at the instantly claimed method, including all the specific temperatures and sizes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611